By the Court.

Lyon, J.,
delivering the opinion.
We think that the motion for a new trial ought to have been allowed, as the verdict was without and against the evidence.
The defendant, Burkett Rentfroe, who denied the partnership, and in whose favor the issue was found, admitted repeatedly that he was interested with his brother in the grocery both before and after the execution of the note; complained of his brother’s extravagance; that he would ruin him; that it would come out of him; goods Came to the place where the business was carried on marked Rentfroe & Bro., within the knowledge of Burkett, and he clainfed himself as having an interest in said goods so marked; was frequently about the grocery, and claimed' an interest therein. All this was proved by 'a number of witnesses, and the plea was unsupported by any evidence of any character whatever.
Let the judgment be reversed.